The defendants made a sufficient showing to establish that the revolving door which caused the plaintiff to fall and break her hip was not defective, and that even if it were, they had no knowledge of that defect, either actual or constructive, for a sufficient time prior to the occurrence of the plaintiff’s accident to have enabled them to correct it (see generally, Gordon v American Museum of Natural History, 67 NY2d 836). The burden therefore shifted to the plaintiff to show the existence of a triable issue of fact (see, Alvarez v Prospect Hosp., 68 NY2d 320). Since she failed to make such a showing, the Supreme Court properly granted the defendants’ respective motions for summary judgment.
The plaintiff’s remaining contention is without merit. Bracken, J. P., O’Brien, Joy and Florio, JJ., concur.